     Case 1:20-mc-00293-JGK-DCF Document 1 Filed 08/21/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

_______________________________________

IN RE:

APPLICATION OF PIONEER RECOVERY            Case No. PF
FUND LP and CHAMPLAIN
INVESTMENT HOLDINGS LTD. TO
TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

                     Applicants.




      APPLICATION OF PIONEER RECOVERY FUND LP and CHAMPLAIN
           INVESTMENT HOLDINGS LTD. TO TAKE DISCOVERY
                     PURSUANT TO 28 U.S.C. § 1782




                                RopersMajeski P.C.
                            750 Third Avenue, 25th Floor
                            New York, New York 10017
                                  (212) 668-5927
       Case 1:20-mc-00293-JGK-DCF Document 1 Filed 08/21/20 Page 2 of 3




       Based on the accompanying Memorandum of Law and Declaration of Blaise U. Chow,

Pioneer Recovery Fund LP (“The Fund”) and Champlain Investment Holdings Ltd.

(“Champlain” and together, “Applicants”) respectfully petition this Court for an order pursuant

to 28 U.S.C. § 1782 (“Section 1782”) authorizing them to take discovery from Amanda Wilson

(“Wilson”), 10 East 63rd Street, Inc. (“10 E 63rd”), Pedro Santiago (“Santiago”), Astrid Pillay

(“Pillay”) and Charles Holzer (“Holzer” and, collectively, “Respondents”) for use in a foreign

proceeding in the Commonwealth of the Bahamas (the “Foreign Proceeding”).

       Applicants satisfy each of the three statutory requirements set forth in Section 1782.

First, the parties from whom discovery is sought are each located within the Southern District of

New York. Second, the documents and deposition testimony requested by Applicants are “for

use” in the Foreign Proceeding. Third, Applicants qualify as “interested persons” under Section

1782, as they are parties in the Foreign Proceeding and/or were involved in transactions central

to the Foreign Proceeding.

       Further, each of the four discretionary factors established in Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 264-65 (2004), support granting this Application. First, the

discovery sought by Applicants is unattainable by the Foreign Proceeding tribunal. Second,

Applicants are not aware of any reason why the Foreign Proceeding tribunal would not be

receptive to this discovery, and indeed courts routinely order discovery under Section 1782 for

use in proceedings similar to that at issue in this Application. Third, Applicants seek this

discovery in good faith. Thus, this application is not an attempt to circumvent foreign proof-

gathering restrictions or other policies. Finally, Applicants’ discovery requests are not unduly

intrusive or burdensome, as they relate to the precise subject matter of the underlying

Foreign Proceeding and are narrowly tailored to that subject matter.
       Case 1:20-mc-00293-JGK-DCF Document 1 Filed 08/21/20 Page 3 of 3




       Accordingly, and for the reasons described in their Memorandum of Law, Applicants

respectfully request that the Court issue the attached [Proposed] Order, which will grant them

permission to serve Respondents with subpoenas substantially in the form of those attached to

the Declaration of Blaise U. Chow, Esq. as Exhibits A through E.



Dated: New York, New York
       August 21, 2020


                                             Respectfully submitted,


                                             By: _______________________________
                                                     Blaise U. Chow, Esq.
                                             ROPERS, MAJESKI, P.C.
                                             750 Third Avenue, 25th Fl.
                                             New York, New York 10017
                                             Tel: (212) 668-5927
                                             Fax: (212) 668-5959
                                             blaise.chow@rmkb.com
                                             Attorneys for Applicants
